Citation Nr: 1204596	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-30 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine disability with right upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Counsel






INTRODUCTION

The Veteran had active service from July 1969 to February 1971, from July 2003 to June 2004, and from August 2005 to November 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A cervical spine disability with right upper extremity radiculopathy is related to service.


CONCLUSION OF LAW

A cervical spine disability with right upper extremity radiculopathy was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting in full the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that his currently diagnosed cervical spine disability is related to service.  Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Initially, the Veteran's service treatment records from his first period of active service from July 1969 to February 1971 are unavailable for review and presumed missing.  The Veteran was notified of this information on several occasions by VA letters dated January and July 1997, September 2002, and April and July 2008.  The Veteran submitted records in his possession, but those records were not from the period July 1969 to February 1971.  In December 2008, the Veteran advised VA that he had no additional evidence to submit in support of the current claim.  Additional VA treatment records and examination reports were obtained subsequent to that statement and the submission of this evidence was accompanied by a waiver of RO jurisdiction.  

The Veteran sustained injury to his left shoulder and face in August 1995 following a work-related accident as a civilian.  Private outpatient rehabilitation treatment notes confirm these injuries, but contain no references to a cervical spine disability or right upper extremity radiculopathy stemming from this incident.  The Veteran reported difficulty with static neck positioning and discomfort with cervical extension during a functional capacity evaluation performed in March 1996.  However, no cervical spine disability or right upper extremity radiculopathy was diagnosed at that time.  VA examinations conducted in February 1997 and December 2004 were likewise negative for any cervical spine disability or right upper extremity radiculopathy.  Normal range of motion of the cervical spine was found on testing in January 2005.      

Available service treatment records both prior to and after the August 1995 work-related accident were negative for a diagnosis of or treatment for a cervical spine disability with right upper extremity radiculopathy.  The Veteran was recalled to active duty on two separate occasions following this work-related accident and deployed without incident.  In an October 2006 post-deployment health assessment, the Veteran reported back pain, but no cervical spine abnormalities were noted.  The Veteran's back was described as normal in a February 2007 VA examination and no cervical spine abnormalities were found at that time.  

X-rays of the Veteran's cervical spine taken in May 2007 showed spondylosis of the cervical spine centered at the C5-6 level.  

In November 2007, the Veteran reported right arm weakness in May 2005, but stated that he experienced none of these symptoms during a subsequent deployment to Iraq from August 2005 to November 2006.  The Veteran denied specific trauma or stress other than hard physical work and wearing heavy combat gear.  The impression was right arm weakness, most likely due to cervical spine neuropathy. 

A nerve conduction study performed in December 2007 was normal, but the examiner noted that electrophysiologic findings were most consistent with a chronic, active right C6 radiculopathy.  A post-ganglionic disorder such as resolving right brachial plexopathy could not be completely excluded given the reduced reliability of the cervical paraspinal muscle needle examination, but the examiner noted that "[it] is not particularly suggested by the normal sensory nerve conduction studies."

The Veteran was afforded a VA neurological examination in January 2008 in connection with the current claim.  The examiner reviewed the claims file.  According to the Veteran, he began experiencing problems with his neck, right hand, and right arm in June 2007.  He also noted symptoms of weakness and decreased muscle size.  The Veteran denied acute injury, but his past medical history was significant for a work-related accident in 1995.  The Veteran denied neck or back problems at the time of the examination.  The diagnosis was chronic cervical spine condition.  In the examiner's opinion, the current cervical spine condition was "less than likely" related to his period of active service.  In reaching this conclusion, the examiner noted that there was no documented injuries in service, no evidence of acute injury, and that the cervical spine condition developed after discharge from service.  The examiner also noted that there was evidence of only one significant injury - the work-related accident in 1995.  On the issue of aggravation, the examiner indicated that the Veteran, by his own account, denied any problems during his most recent deployment.  According, the examiner determined that the Veteran's cervical spine condition was "less than likely" aggravated by service.

The Veteran was afforded another VA examination in September 2009.  The examiner reviewed the claims file.  The Veteran denied any injury or problems with his right arm in service.  By his own account, he began to have pain in his right neck and shoulder after returning from training in May 2007.  A magnetic resonance imaging scan performed in February 2008 showed multi-level degenerative disc disease (DDD) from C3-6, with the right C4-5 disc impinging on the right C5 nerve root.  The Veteran's symptoms were noted as improved in the previous 12 months, but he reported that he occasionally experienced mild dysthesias, including tingling in the right deltoid muscle area, a sense of weakness with lifting on the right arm, and occasional transient numbness in the fourth and fifth fingers on both hands.  Neck stiffness and radicular symptoms were not found on examination.  The diagnosis was cervical spine DDD with residuals of right C5-6 radiculopathy and mild atrophy of the right shoulder girdle and upper arm muscles.  According to the examiner, this disability was "at least as likely as not" caused by or the result of military service since the onset of this disability was May 2007, less than one year after discharge from active service.  The examiner further noted that there was no documentation of prior history or a history of trauma after discharge from service. 

The Board acknowledges that there are competing medical opinions regarding the etiology of the Veteran's cervical spine disability and its relationship to service.  On one hand, the January 2008 VA examiner attributed the cervical spine disability to the Veteran's August 1995 work-related accident.  In contrast, the September 2009 VA examiner attributed the cervical spine disability to the Veteran's period of active service, and in particular, his period of active service from August 2005 to November 2006.  Each examiner provided a rationale to support the stated opinions.  

As noted above, however, service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Although the Veteran sustained injury to his left shoulder and face as a result of the August 1995 work-related accident, records associated with this episode are silent for a diagnosis of or treatment for a cervical spine disability and/or right upper extremity radiculopathy.  To the extent that the Veteran reported difficulty with static neck positioning and discomfort with cervical extension during a functional capacity evaluation performed in March 1996, pain is not a disability for which VA compensation is awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  Instead, the first post-service evidence of a cervical spine disability is dated May 2007.  X-rays of the Veteran's cervical spine taken at that time, and within one year after separation from service, showed spondylosis of the cervical spine centered at the C5-6 level.    
    
Resolving all doubt in the Veteran's favor, service connection for a cervical spine disability with right upper extremity radiculopathy is warranted and this disability is presumed to have been incurred in service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
                

ORDER

Service connection for a cervical spine disability with right upper extremity radiculopathy is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


